Citation Nr: 1032459	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for degenerative disc disease 
of the lumbar spine.

2.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for right knee strain.

3.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for migraine headaches.

4.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for status post anterior 
cervical discectomy and fusion, C5-6.

5.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for postoperative partial 
medial meniscectomy, left knee.

6.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for tendonitis of the right 
shoulder.

7.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for degenerative joint 
disease of the acromioclavicular joint of the left shoulder.

8.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for hiatal hernia with 
gastroesophageal reflux disease and Schatzki ring of the 
esophagus.

9.  Entitlement to an effective date earlier than June 8, 2004, 
for the grant of service connection for left lobectomy of the 
thyroid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in October 2005 and November 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.





FINDING OF FACT

The Veteran's original claim for service connection for 
disabilities of the lumbar and cervical spine, left and right 
knees, left and right shoulders, migraine headaches, hiatal 
hernia and thyroid was received by VA on June 8, 2004, more than 
one year after his discharge from service.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 8, 2004, for 
service connection for disabilities of the lumbar and cervical 
spine, left and right knees, left and right shoulders, migraine 
headaches, hiatal hernia and thyroid are not met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than June 8, 2004 for 
service connection for migraine headaches, hiatal hernia, and 
disabilities of the lumbar and cervical spine, left and right 
knees, left and right shoulders, and thyroid.  The Board will 
first discuss certain preliminary matters and will then address 
the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In February and March 2006 the originating agency provided the 
Veteran with all required notice.  Although the Veteran was not 
provided complete notice until after the initial adjudication of 
the claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of any 
of the claims would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STR) and 
VA treatment records have been obtained.  Because the issues turn 
on whether the Veteran submitted a claim for service connection 
earlier than June 8, 2004, the severity of his disabilities at 
any given time are irrelevant to the appeal and there is no 
purpose to be served in remanding for treatment records or 
medical examination; see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are to be 
avoided).  

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims on appeal, and the 
Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims on 
appeal.

Legal Principles

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992). 

Any communication or action indicating an intention to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly appointed representative, a Member of 
Congress, or some person acting as next friend of the claimant 
who is not sui juris, may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  38 C.F.R. § 
3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If the formal claim is received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.   38 C.F.R. § 
3.155.

A VA medical examination report will be accepted as an informal 
claim for benefits once a formal claim for pension or 
compensation has been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected disability 
is not compensable to a degree.  38 C.F.R. § 3.157(b).  The date 
of outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital, will be accepted as the date 
of receipt of the claim.

Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  38 
U.S.C.A. § 5110.  The implementing regulation clarifies this to 
mean that the effective date for direct service connection will 
be the day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the date receipt of the claim 
or the date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends he should have an effective date of October 
1, 2001 - the day after his discharge from service - because 
prior to discharge from service he submitted a claim for VA 
vocational rehabilitation benefits on which he listed all 
disorders he believed to be related to his time on active 
service.  The Veteran therefore contends the vocational 
rehabilitation claim constitutes an informal claim for disability 
benefits.

The record contains a February 2001 VA Form 28-1900 (Disabled 
Veterans Application for Vocational Rehabilitation) in which the 
applicant is asked to identify what barriers (such as medical 
condition and skill needs) he or she feels reduce his or her 
ability to get or hold a satisfactory job.  The Veteran responded 
to this question by identifying possible Raynaud's syndrome, left 
knee problem, arthritis and degenerative disc disease.

The record also contains an AMVETS form executed by the Veteran 
to be an attachment to the VA Form 28-1900 in which the applicant 
is asked to identify those disabling conditions he or she 
believes will be found in the service treatment records attached 
to the Vocational Rehabilitation application.  The Veteran 
responded by listing gastroesophageal reflux disease 
(GERD)/hiatal hernia, left knee meniscal tear, degenerative disc 
disease and acromioclavicular (AC) joint arthritis.  

The Board notes at this point that the AMVETS form cited above 
specifically states the form is to be used for applying for a 
Memorandum Rating for Vocational Rehabilitative Purposes only.  
The form was submitted to the RO by AMVETS with the notation, in 
bold typeface, "The veteran is applying for a Memorandum Rating 
for Chapter 31."  The application is date-stamped as received by 
the RO in Boston, Massachusetts on March 1, 2001.

In October 2001 the Veteran requested his file be transferred 
from the Boston RO to the RO in Buffalo, New York.  

In January 2002 the Boston RO issued a rating decision finding 
that entitlement to vocational rehabilitation had been 
established but a serious employment handicap had not been found.  
The rating decision denied vocational rehabilitation benefits 
because the Veteran's claimed degenerative disc disease of the 
spine, left knee disorder, Raynaud's syndrome and GERD were only 
considered 10 percent disabling for vocational rehabilitation 
purposes.

As noted above, the Veteran submitted a request in October 2001 
to have his file transferred to the jurisdiction of the Boston 
RO.  A yellow post-it note attached to that request states 
"Boston has never sent Vet a 526 for claimed conditions.  526 
mailed 4/27/04."

The Veteran's formal claim for service connection, VA Form 21-
526, was received by VA on June 8, 2004.  Service connection for 
the disabilities on appeal was subsequently granted effective 
from that date.

The Veteran submitted a Notice of Disagreement (NOD) in December 
2005 in which he asserted he had previously submitted an 
"original claim" in June 2001 and had been granted 10 percent 
disability, although he had never received monetary compensation; 
he accordingly asserted entitlement to an earlier effective date 
based on his June 2001 claim.  He further contended in his 
substantive appeal that as he had submitted a claim for service 
connection prior to his discharge from service his effective date 
should be the day after his discharge from service.

The threshold question before the Board is whether the Veteran's 
application for VA vocational rehabilitation benefits, received 
by VA in March 2001, constitutes a formal or informal claim for 
service connection for compensation purposes.  For the reasons 
cited below, the Board finds it does not.

The VA Form 28-1900 executed by the Veteran in February 2001 does 
not in any way purport to be an application for service-connected 
disability benefits, nor does it ask the claimant to identify 
disabling medical disorders.  The Form 28-1900 asks the claimant 
to identify barriers to employment, such as medical conditions 
and skill needs, but this does not purport to be a comprehensive 
list of medical disorders attributable to service.  Further, the 
AMVETS form executed by the Veteran and submitted with the VA 
Form 21-1900 clearly and explicitly states the information is 
submitted in pursuit of a Memorandum Rating for Vocational 
Rehabilitation Benefits only.  Accordingly, nothing in the VA 
Form 28-1900 should have led a reasonable person to believe he 
was submitting a claim for disability compensation benefits.

Before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the benefit 
sought and expressing some intent to seek it.  Rodriguez; Brannon 
v. West, 12 Vet. App. 32 (1998).  The first such document of 
record requesting disability compensation benefits was the VA 
Form 21-526 that was apparently sent to the Veteran by the 
Buffalo RO in April 2004 and returned by him on June 8, 2004; the 
Veteran does not contend, and the careful review of the file does 
not show, that he submitted a claim for compensation between his 
request for Vocational Rehabilitation benefits in February 2001 
and the June 2004 claim on which service connection was 
eventually based.

In sum, the Board has determined that the Veteran's claim for 
Vocational Rehabilitation benefits submitted in February 2001 was 
not an informal claim for service-connected disability benefits, 
and that the Veteran did not thereafter submit a formal or 
informal claim for service-connected disability benefits until 
June 8, 2004.  Because the claim was received more than one year 
following his discharge from service, the effective date of 
service connection must be June 8, 2004, or the date entitlement 
arose, whichever is later; see 38 C.F.R. § 3.400.  

Accordingly, the criteria for an effective date for service 
connection earlier than June 8, 2004, are not met and the claim 
must be denied.

The evidence in this instance preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than June 8, 2004, for the grant of 
service connection for degenerative disc disease of the lumbar 
spine is denied.

An effective date earlier than June 8, 200,4 for the grant of 
service connection for right knee strain is denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for migraine headaches is denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for status post anterior cervical discectomy 
and fusion, C5-6 is denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for postoperative partial medial meniscectomy, 
left knee is denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for tendonitis of the right shoulder is 
denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for degenerative joint disease of the 
acromioclavicular joint of the left shoulder is denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for hiatal hernia with gastroesophageal reflux 
disease and Schatzki ring of the esophagus is denied.

An effective date earlier than June 8, 2004, for the grant of 
service connection for left lobectomy of the thyroid is denied.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


